     Case 2:20-cv-00327-KJM-DMC Document 11 Filed 08/28/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAVON LOVOWE RAMSEY,                              No. 2:20-CV-0327-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS, et al.,
15
                         Defendants.
16

17
                    Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to
18
     42 U.S.C. § 1983. Pursuant to Eastern District of California Local Rules, this case was not
19
     assigned to a District Judge when the case was filed. The parties have not consented to
20
     Magistrate Judge jurisdiction and the Court now finds that assignment of a District Judge is
21
     necessary to properly address the case.
22
                    Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court is directed to
23
     randomly assign a District Judge and to update the docket to reflect the new case number.
24

25
     Dated: August 27, 2020
26                                                          ____________________________________
                                                            DENNIS M. COTA
27
                                                            UNITED STATES MAGISTRATE JUDGE
28
                                                        1
